Citation Nr: 0529962	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  00-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a shrapnel wound to the 
right leg.


WITNESSES AT HEARING ON APPEAL

Appellant, F. B. S., and M. B.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had recognized guerilla service from April 1945 
to January 1946 and Regular Philippine Army service in 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and March 2000 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a local hearing at the RO in March 
1998.  

This matter was previously remanded by the Board in July 2003 
and May 2005.  

The veteran was scheduled for a Board videoconference hearing 
at the RO on September 23, 2005, and did not appear.  


FINDING OF FACT

A shrapnel wound to the right leg was not incurred during 
active service. 


CONCLUSION OF LAW

Residuals of a shrapnel wound to the right leg were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

The discussions in the September 1998 and March 2000 rating 
determinations, the May 2000 statement of the case, the 
September 2003 and February 2005 supplemental statements of 
the case, and the July 2004 VCAA letter, have informed the 
appellant of the information and evidence necessary to 
substantiate entitlement to the benefit sought.  Moreover, in 
the statement and supplemental statements of the case and in 
the VCAA letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The July 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The veteran was specifically advised that his claim was 
denied in part because the claimed shrapnel wound was 
incurred outside of a period of active service and he was 
provided with laws and regulations governing service 
connection based on in-service aggravation of pre-existing 
disabilities.  He was thereby put on notice to submit 
evidence that the injury occurred during a period of active 
duty or that it was aggravated in active service.  Cf. Pelea 
v. Nicholson, 19 Vet. App. 296 (2005).

In this case, the September 1998 and March 2000 rating 
determinations came before notification of the veteran's 
rights under the VCAA.  VCAA notice should be provided prior 
to the initial denial.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Delayed notice, however, is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Any defect with respect to the timing of 
the VCAA notice in this case was harmless.  After the notice 
was provided, the veteran did not identify any additional 
information or evidence.  The veteran had the opportunity to 
have his claim adjudicated after receiving the VCAA notice 
and having the opportunity to submit additional evidence or 
information.  Under these circumstances, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  All available service medical, VA, and private 
treatment records have also been obtained.  The veteran also 
appeared at a local hearing.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that a portion of the veteran's service 
medical records appear to be missing.  If service medical 
records are missing, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Of record is the veteran's Affidavit for Philippine Army 
Personnel, dated January 14, 1946, and signed by the veteran, 
which listed "none" under the chronological record of 
wounds and illnesses incurred from December 8, 1941, to the 
date of the affidavit.  

The veteran requested service connection for residuals of a 
shrapnel wound to the right leg in August 1997.  In his 
claim, he reported that he sustained a machine gun wound of 
the right leg in approximately March 1944, while serving with 
a guerilla unit.

At the time of a February 1998 VA examination, the veteran 
reported sustaining a gunshot wound to the right leg while in 
service.  X-rays of the tibia and fibula revealed no fracture 
or metal fragments.  

At the time of a March 1998 hearing, the veteran testified 
that he entered the military in 1944, and soon after incurred 
a gunshot wound to his right leg.  The veteran stated that it 
was his belief that the leg injury took place after he had 
entered service.  

In a June 1998 report of examination the veteran's private 
physician, A. Villaneuva, M.D., indicated that the veteran 
had a right iliac fossa site injury with residuals of foreign 
bodies.  In a June 1998 medical certificate, Dr. Villaneuva 
indicated that he had treated the veteran from April 1947 to 
January 1948 for disabilities including fragments of foreign 
bodies at the right iliac fossa.  

In an October 1998 medical certificate, Dr. Villaneuva 
indicated that he had treated the undersigned from April 1945 
to June 1946 for disabilities including residuals of a 
gunshot wound to the right leg.  

The veteran was afforded an additional examination for VA in 
October 2002 in order to determine the likelihood that he 
sustained a shrapnel wound in service.  Following examination 
and review of the records, the examiner indicated that the 
veteran claimed to have incurred a gunshot wound in 1944 and 
stated that the wound was superficial and only local cleaning 
and debridement was done, after which he was able to ambulate 
right away.  He noted that the veteran had primarily 
manifested signs and symptoms all pertaining to pain and 
stiffness of the bones, which were probably due to 
osteoarthritis.  The examiner stated that it was not likely 
that the gunshot wound to the right leg was related to 
service, either by way of incurrence or aggravation, unless 
there would be some way to show he was in active service in 
1944.  

Letters from the veteran's family have requested that the 
veteran be afforded service connection for residuals of a 
gunshot wound of the right leg as the veteran has indicated 
that he sustained this injury while on active duty.  

The veteran has consistently reported that his right leg 
injury occurred in 1944.  Under 38 U.S.C.A. § 1110 service 
connection is only available for disability resulting from 
disease or injury incurred in active military service.  The 
service department has not certified that the veteran was in 
active duty military service in 1944.  The veteran 
essentially asserts that he was engaged in recognized 
guerilla service when the injury occurred, but he has not 
offered any evidence in support of this connection.  Under 
38 C.F.R. § 3.40(d), recognized guerilla service must be 
certified or recognized by the service department.  The 
provisions of 38 C.F.R. § 3.41(d) provide that active service 
for members of the irregular forces guerillas is that period 
certified by the service department.

There is no evidence that the service department has 
recognized the veteran as being a guerilla for purposes of 
active service.  It has been suggested that 38 C.F.R. § 
3.203(a), which provides that a claimant may show service by 
submitting certain documents "without verification from the 
appropriate service department" could permit a veteran to 
prove active service without service department 
certification.  Pelea v. Nicholson.  In this case the 
veteran has not submitted such documents.  

In any event, 38 C.F.R. § 3.203 still requires that the 
evidence of service consist of a document issued by the 
service department.  In this case VA has obtained all 
relevant service department documents, and these do not 
certify active service, including recognized guerilla 
service in 1944.

The Board has considered whether a pre-existing right leg 
wound was aggravated in service.  Parenthetically, because 
there was no examination at the time of entrance into 
recognized guerilla service, the presumption of soundness at 
service entrance is not for application.  38 C.F.R. 
§ 3.40(c)(2).  In any event all the evidence is to the effect 
that the injury occurred prior to service entrance, thus the 
evidence is clear and unmistakable that it pre-existed 
service.  

There is no evidence that the disability was treated or even 
symptomatic during the period of recognized service, the 
evidence is clear and unmistakable that it was not aggravated 
in service.  Therefore, even if applicable, the presumption 
of soundness at service entrance would be rebutted.  Absent 
evidence of aggravation, service connection for the pre-
existing disability would not be warranted on the basis of 
aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2005).

The Board does note that the veteran has submitted several 
affidavits from a Dr. Villaneuva indicating that he treated 
the veteran for residuals of a gunshot wound during two 
separate time periods in the 1940's.  These do not report 
when the injury occurred, and thus do not support the grant 
of service connection.

The October 2002 VA examination also does not support the 
grant of service connection, because the examiner found that 
the claimed injury occurred prior to service, and reported no 
in-service aggravation.

The preponderance of the evidence is thus against the claim 
of service connection for residuals of a shrapnel wound to 
the right leg.  Therefore, entitlement to service connection 
for residuals of a shrapnel wound to the right leg is not 
warranted.


ORDER

The appeal as to the issue of service connection for 
residuals of a shrapnel wound to the right leg is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


